Mekeick, 0. J.
This is an action of jactitation, accompanied by an injunction. Plaintiff alleges that she became the owner of the lot in controversy on the 5th day of January, 1830, and that she has been in the possession of it ever since. The defendant alleges that she became the owner of the lot by virtue of a purchase at a tax sale on the 1st day of November, 1851, the property having been assessed in the name of Henriette Bonvous, f. w. c.
The plaintiff exhibits a notarial act of sale to her, bearing the date alleged, and shows several years possession. The defendaet offers in evidence the deed of the Collector of Taxes. It recites that the taxes were due by Annette Bamais. No other testimony was offered by the defendant. Plaintiff’s counsel urges, among other objections, that the deed of the Tax Collector cannot have any effect without the production of the assessment roll, which stands in the place of a judgment. The authorities fully sustain this view. 4 A. 252, Hughes v. Barrow; 6 N. S. 348; 7 L. R. 50; 10 L. R. 283, Reeves v. Towls. It is unnecessary, therefore, to consider the other objections to the defendant’s title. •
Judgment affirmed.